DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24 recites the limitation “a pack body that configured to couple to the upper opening of the flexible container” in line 4.  It appears the claim should recite “a pack body that is configured to couple to the upper opening of the flexible container” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 28, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation “wherein the handle part is located at an upper portion of the outer hollow part” in line 26.  Claim 24 also recites the limitation “a handle part protruding at an upper portion of the inner hollow part” in line 9.  It is unclear if the handle part is located at the outer hollow part, if the handle part is located at the inner hollow part, or if the handle part is located at both the inner hollow part as well as at the outer hollow part.
Claim 24 recites the limitation “the tube” in line 40.  It is unclear if this refers to “a flexible tube” recited in Claim 24, line 6 or to an entirely different tube.  For purposes of examination Examiner interprets the claim to refer to the same flexible tube.
Clarification is required.
Claims 28 and 47 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 24, 28, and 47 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Sellers US 3,946,780 in view of Murray US 2008/0185405, Nikitezuk et al. US 2011/0119843, and Shurnick et al. US 4,852,781, does not disclose or reasonably suggest a beer making pack comprising a pack body .

Response to Arguments
Applicant’s arguments filed December 10, 2021, with respect to the previous rejections to 35 USC 103(a) have been fully considered and are persuasive.  The rejections to 35 USC 103(a) has been withdrawn. 
Examiner notes that new rejections to 35 USC 112(b) have been made in view of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICSON M LACHICA/Examiner, Art Unit 1792